Citation Nr: 0614817	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  92-00 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to August 1, 1991.  

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from August 1, 1991, to December 17, 1999.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to February 1972.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 1991 
rating decision of the San Francisco Department of Veterans 
Affairs (VA) Regional Office (RO) (now located in Oakland), 
which granted service connection for PTSD, rated 30 percent, 
effective December 5, 1990, the date of receipt of the 
veteran's claim.  (The veteran appealed for a higher initial 
rating.)  On July 10, 1991, the veteran was hospitalized due 
to PTSD symptoms at a VA facility for over 21 days.  From the 
date of admission until July 31, 1991, the PTSD was rated 100 
percent based on hospitalization (under 38 C.F.R. § 4.29).  
That period of time is not for consideration (as a total 
rating was assigned, and the matter of an increased rating 
for that period of time would be moot).  A February 2001 
rating decision increased the rating for PTSD to 50 percent, 
effective December 5, 1990; and an October 2005 rating 
decision increased the rating to 70 percent, effective August 
1, 1991, and to 100 percent, effective December 17, 1999.  
Because the 50 and 70 percent ratings for PTSD prior to 
December 1999 are less than the maximum provided under the 
applicable criteria (and since the veteran has not expressed 
satisfaction with those ratings), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  In 
December 2003 the case was remanded for additional 
development.  

A claim placed in appellate status by disagreement with the 
initial rating assigned, as here, remains an "original 
claim" and is not a new claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time, a practice known as "staged" ratings.  Id. 
at 126.  The RO has assigned staged ratings for PTSD; the 
issues have been characterized to reflect the staged ratings.  


FINDINGS OF FACT

1.  Prior to August 1, 1991, the veteran's PTSD was 
manifested by sleep impairment due to nightmares, intrusive 
thoughts, depression, some social detachment by isolation and 
avoidance, anger and irritability, a low frustration 
threshold, and difficulty in maintaining effective work 
relationships; it is not shown that the ability to establish 
or maintain effective or favorable relationships with people 
was severely impaired, or that psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

2.  From August 1, 1991, to December 17, 1999, the PTSD 
symptoms were shown to have caused deficiencies in most 
areas; total occupational and social impairment due to PTSD 
symptoms was not shown; the attitudes of all contacts except 
the most intimate were not so adversely affected as to result 
in virtual isolation in the community, and no evidence 
demonstrated totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 50 percent for PTSD prior 
to August 1, 1991, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code (Code) 9411 (effective prior to November 7, 
1996).

2.  A schedular rating in excess of 70 percent for PTSD from 
August 1, 1991, to December 17, 1999, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (effective prior to and from 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
the right to timely content-complying notice and proper 
subsequent VA process.  Here, the initial adjudication 
preceded enactment of the VCAA.  The veteran was provided 
content-complying notice via a November 2002 supplemental 
statement of the case (SSOC); March 2004 correspondence from 
the RO; and an October 2005 SSOC, specifically including that 
he was to provide any additional evidence he had pertinent to 
his claim.  The November 2002 and October 2005 SSOCs provided 
the full text of the regulation implementing the VCAA.  The 
veteran has had ample opportunity to respond/supplement the 
record, and the claim was subsequently reviewed by the RO.  
(See October 2005 SSOC).  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including VA medical 
records) has been secured.  Evidentiary development is 
complete; VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran was ultimately provided notice regarding 
the ratings assigned and effective dates of awards and their 
bases (to including governing regulations) in the ratings 
subsequent to October 1991, and in the SOC/SSOCs issued 
since.  In fact, the matters remaining on appeal pertain 
essentially to the effective date(s) assigned for the 
increased rating(s), and the veteran was specifically advised 
of the basis for the effective dates assigned.  See October 
2005 rating decision/October 2005 SSOC.  A letter 
accompanying the veteran's copy of the decision advised him 
of the increases noted above, and also advised him that he 
could pursue on appeal any further disagreement he had with 
the RO determinations.  There have been no communications 
from the veteran since.  He has had full opportunity to 
respond/supplement the record, and to participate in the 
adjudicatory process, and is not prejudiced by any notice 
timing deficiency.  



Background

The veteran's initial claim of service connection for PTSD 
was received by the RO in December 1990.  In the October 1991 
decision now on appeal, the RO granted service connection for 
PTSD, effective from the date of claim.  Service records show 
that the veteran served in the Navy as an "Air Traffic 
Controller" (ATC).  In support of his claim, the veteran 
reported that stressful events in service included witnessing 
a mid-air collision between two military aircraft (the pilots 
were killed) that occurred while he was on ATC duty.  
Although he was cleared of responsibility for the mid-air 
collision, he blamed himself for the crash and the death of 
the pilots.  A mid-air collision between aircraft has been 
verified by the RO.  

VA medical records show that the veteran was hospitalized in 
a VA medical facility in November and December 1990, and in 
February and July 1991.  Diagnoses during those 
hospitalizations include PTSD and substance abuse.  During 
the November and December 1990 hospitalization, the veteran 
complained of intrusive thoughts and nightmares of planes 
crashing and pilots dying.  He also reported that he heard 
voices of pilots saying "save me," or "it's not your 
fault."  He expressed feelings of guilt regarding the death 
of the pilots, and feelings of hopelessness and helplessness.  
Examination revealed that the veteran was oriented to time, 
place and person.  He demonstrated fair grooming and hygiene.  
Increased agitation was noted, and the veteran had a few 
angry outbursts during the interview.  He demonstrated a low 
frustration threshold, he was uncooperative at times, and he 
was very evasive with the interview process.  His thought 
process was logical and goal oriented.  He had a labile mood 
with appropriate affect, but demonstrated delusions of 
persecution.  His recent and remote memory were within normal 
limits.  His concentration was adequate, and his insight and 
judgment were poor.  He was treated with medication, and it 
was noted that he participated well in group therapy.  
Clinical notes associated with the November and December 1990 
hospitalization reveal that the veteran was also treated for 
alcohol and cocaine abuse.  

The veteran was also hospitalized for approximately two weeks 
in February 1991, and briefly again in July 1991.  The 
February 1991 hospitalization summary indicates that he had 
been a polysubstance abuser since age 15.  He was a very poor 
historian, was guarded about the extent of his substance 
abuse, and had a history of multiple arrests for drug 
possession.  He was placed in a drug treatment program that 
included group therapy.  He generally did not participate in 
the group program, and tended to be gregarious and 
inappropriate.  Eventually, he was suspected of stealing 
personal items from other group participants, and admitted to 
sexual harassment of a female peer patient.  He was 
discharged irregular from the program due to "his lack of 
readiness for drug rehabilitation and his unacceptable 
behavior."  

On April 1991 VA examination, the veteran recounted the 
stressful incident in service involving a mid-air collision 
between military aircraft.  He complained of chronic 
depression, intermittent suicidal thoughts, auditory 
hallucinations, and paranoid feelings and suspiciousness.  He 
was nervous, hypervigilant, and jumpy around people.  He 
complained of intrusive thoughts of the accident in service 
several times daily; thoughts that were particularly 
triggered by seeing airplanes in flight.  The intrusive 
thoughts centered on his guilt, and his sense that the 
families of the two pilots suffered due to his error.  It was 
noted that he talked with his girlfriend about his 
psychiatric problems, but did not talk with others because of 
feelings of shame and guilt.  He denied thought broadcasting 
or thought intrusion.  Examination revealed that the veteran 
was alert and oriented to person, place, time, and 
circumstance.  His insight was good.  His speech was fluent, 
but garrulous, rambling, and near tangential in quality.  His 
mood was extremely self-deprecating, guilt ridden, depressed, 
and with an affect of sustained self-remorse and 
victimization.  There was an evident hallucination of self-
derogatory nature.  There was suspiciousness of a paranoid 
nature toward other people not being trustworthy.  He denied 
suicidal/homicidal ideation.  The diagnoses were PTSD, and 
major depression with psychotic features secondary to PTSD.  
The examiner reported:

[The veteran] was involved in a fatal air 
traffic control accident while in the 
Navy.  He apparently has developed [PTSD] 
secondary to this manifested by the 
nightmares and intrusive thoughts, 
concentration difficulties, 
hyperalertness, vigilance, irritability, 
and withdrawal.  He secondarily has a 
major depression manifested by the 
profound guilt feelings, depressed mood, 
suicidal ideation which does have 
psychotic features manifested by the 
paranoia and the auditory hallucinations.  

On VA examination in September 1992, the veteran denied any 
psychiatric treatment during the prior year.  He was 
currently homeless.  He complained of continuing problems 
with fear and suspicions of people, and he was "preoccupied 
by hating people in authority."  He continued to have 
nightmares and intrusive thoughts about stressful events in 
service.  He stated that he is around many other veterans at 
homeless shelters and soup kitchens, and "this seems to be 
all they talk about."  He had "troublesome trigger 
reactions" when he saw airplanes and Asian individuals.  His 
concentration ability was quite poor, and he was easily 
provoked, irritable, and argumentative.  He claimed to have a 
continuing startle reaction.  He reported that he was on 
felony probation for drug possession, continued to use 
marijuana and cocaine, and had been jailed for shoplifting.  
He stated that was trying to find employment but was 
unsuccessful.  He had talked to individuals about employment, 
but he was tired of trying to find work because he was always 
told that he "comes in 'second place.'"  Examination 
revealed that the veteran was alert and oriented to person, 
place, time, and circumstance.  His speech was fluent but 
pressured, and logical in construction; it had a rambling, 
garrulous quality.  His mood was anxious, with a sense of 
indignation and argumentativeness.  His affect was somewhat 
haughty and demanding, but generally cooperative.  He 
described no paranoia, but had an intense distrust of 
authority figures.  He denied auditory hallucinations or 
other features of any psychosis.  He denied suicidal 
ideation, but at times had fantasized that he might hurt 
others.  His insight was fair and judgment testing was 
satisfactory.  The diagnosis was PTSD and mixed substance 
abuse disorder.  The examiner stated:

[The veteran] currently presents as a 
quite disorganized man psychiatrically 
and socially.  The mixed substance abuse 
disorder is manifested both by his use 
pattern and his various illegal 
activities designed to provide funds for 
his habit.  He continues to have 
nightmares, intrusive thoughts, 
concentration difficulties, irritability, 
[and] startle reaction related to his 
[PTSD].  I believe the problems with 
authority figures, the fantasies of 
hurting people and the distrust is 
related to the PTSD.  

On VA examination in July 1996, the veteran reported that 
since the September 1992 VA examination, he was chronically 
preoccupied by a sense of resentment over disappointments, 
missed opportunities, and other troubles in his life.  He was 
not on any psychotropic medication.  He complained of angry 
moods and resentment, and fantasized about how he might hurt 
people.  His thoughts of hurting others were purely fantasy, 
and he had not taken plans to act upon any of the fantasies.  
He complained of sleeping poorly, and of nightmares 
approximately three times monthly. Regarding intrusive 
thoughts, he stated that his mind filled with resentful 
feelings.  He often felt quite irritable and argumentative.  
He had only a few sporadic jobs since 1990, including as a 
casual laborer (house painter), and stated that he was 
looking for work in Los Angeles.  He was going to try 
vocational rehabilitation by enrolling in a city college and 
studying to become a cook.  He had been in jail for petty 
theft "several times" since the last VA examination.  It 
was noted that the veteran was dressed simply but 
appropriately, and that his speech was rather pressured, but 
was fluent and logically constructed.  He was alert and fully 
oriented, and his insight was fair.  His mood was angry, 
irritable, argumentative, tense, and anxious.  There was no 
evidence of psychotic thinking.  He described fantasies of 
hurting others (as outlined above), but had no distinct 
homicidal ideation, and no suicidal ideation.  The diagnosis 
was PTSD; the Global Assessment of Functioning (GAF) score 
was 42.  The examiner noted that the veteran presented "with 
very disorganized circumstances . There are notable problems 
of irritability and resentment, along with preoccupations 
related to his PTSD symptomatology."  

On VA examination in December 1999, it was noted that the 
veteran was in a substance abuse program the prior two 
months, and before that was homeless.  He complained of 
extreme irritability and frustration, with attendant suicidal 
and homicidal wishes that had not been acted upon.  He 
expressed extreme anger about his ongoing PTSD symptoms, 
along with associated numbing due to substance abuse, and a 
"disinhibition of anger."  He expressed tremendous hatred 
of authority figures, and was extremely depressed because he 
had "given up on life."  He continued to have nightmares 
and intrusive thoughts (of variable frequency) concerning the 
mid-air collision in service, and continued to feel guilt and 
responsibility over the incident.  He startled easily, and 
his mood was increasingly depressed.  Examination revealed 
that he was disheveled in dress, and had pressured speech.  
He thinking was generally logical but occasionally 
circumstantial.  His thought content showed marked 
preoccupation with his distress.  His mood was depressed and 
irritable.  His affect was labile, and he was oriented in all 
four spheres.  His long and short term memory showed mild to 
moderate impairment.  His insight and judgment were fair.  He 
acknowledged homicidal and suicidal ideation, but no intent 
or plan.  He felt like he was moving more and more toward 
becoming inclined to act on his destructive fantasies, but 
hoped to get into more extensive treatment instead.  The 
diagnoses were severe PTSD, substance abuse secondary to 
PTSD, and major depressive disorder secondary to PTSD.  The 
GAF score was 40.  The examiner stated:

This veteran has a recent history of 
severe substance abuse as well as 
criminal behavior.  These behaviors are 
reflective of the intense frustration and 
anger that he feels about having had to 
endure a trauma in the service and also 
be barred from what he considers his 
profession which is an air traffic 
controller.  He is compensated 
vocationally with other training but has 
such and extreme hatred for authority and 
for the distasteful situations that he 
constantly finds himself . . . in that 
his discouragement has led him to the 
point of frequent suicidal and homicidal 
ideation.  It is critical that his man 
received intensive treatment at this 
time.  His PTSD is leading to a dangerous 
situation for himself and . . . perhaps 
for other people.  He is not suicidal or 
homicidal at this time.  However the 
clinical course is downhill with this man 
and [h]is condition needs serious 
watching.  


Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson, supra.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).

The veteran's statements describing the symptoms of his 
service-connected PTSD are deemed competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

The veteran's PTSD is currently rated 100 percent under 38 
C.F.R. § 4.130, Code 9411 (effective Nov. 7, 1996).  Since 
this appeal was pending at the time the applicable regulation 
was amended, the veteran is entitled to consideration of the 
new criteria from their effective date.  VA General Counsel 
has recently held that if the revised criteria are more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Therefore, only 
the old regulations apply prior to November 7, 1996; and both 
the new and the old, depending on which are more favorable, 
apply from that date.  The veteran was advised of the changes 
in the pertinent rating criteria in SSOCs issued in July 1998 
and October 2005 

Under the criteria for rating mental disorders in effect 
prior to November 7, 1996, PTSD warranted a 50 percent rating 
when the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired; or by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were reduced 
as to produce considerable industrial impairment.  PTSD 
warranted a 70 percent rating where the ability to establish 
or maintain effective or favorable relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating for PTSD was warranted when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The individual was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996).  

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based on actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).  

Under the Code 9411 criteria which became effective November 
7, 1996, a 50 percent rating for PTSD is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupation and 
social impairment, with deficiencies in most areas, such as 
work, school family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Code 9411 (2005).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).  

Where there is a question as to which of two ratings apply, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

With respect to the time period prior to August 1, 1991, as 
was previously stated, only the criteria in effect before 
November 7, 1996, may be applied.  The record reflects that, 
prior to August 1, 1991, the veteran's PTSD was essentially 
manifested by nightmares, intrusive thoughts, some social 
detachment and isolation, avoidance, a low frustration 
threshold, and anger and irritability.  He recounted to VA 
examiners a long list of symptoms claimed to be of very 
substantial degree.  Nevertheless, VA examination in April 
1991 and VA clinical records dated prior to August 1991 do 
not reveal that the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired, or that psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in his ability to obtain or retain employment 
(such that would warrant a 70 percent rating under the 
"old" criteria outlined above).  Although he clearly had 
difficulty in adapting to some stressful circumstances (as 
indicated by his inappropriate behavior during group therapy 
sessions), he apparently found some work as a house painter, 
he tried to find employment in Los Angeles, and he had 
apparently close contact with a girlfriend.  Significantly, 
the disability picture presented was complicated by the 
veteran's polysubstance abuse (with a history of multiple 
arrests for drug possession) and criminal-type behavior (e.g. 
theft and sexual abuse for which his participation in a group 
treatment program was terminated).  See report of February 
2001 hospitalization.  Neither drug abuse nor the criminal 
types of behavior cited are listed among the symptoms for 
consideration in rating PTSD.  And the law (38 U.S.C.A. 
§ 1110) specifically prohibits compensation for disability 
due to misconduct/drug abuse.  In short, the disability 
picture due to PTSD presented prior to August 1, 1991, is not 
one consistent with the degree of severity needed to meet the 
"old" schedular criteria for the next higher, 70 percent, 
rating for PTSD (and does not approximate those criteria).  
Consequently, a rating in excess of 50 percent for PTSD is 
not warranted for any period of time prior to August 1, 1991.  
Since the veteran's PTSD symptoms did not meet the criteria 
for a 70 percent rating prior to August 1, 1991, it is 
axiomatic that the symptoms did not meet the more stringent 
criteria for a 100 percent rating.  

From August 1, 1991, to December 17, 1999, the veteran's PTSD 
was essentially manifested by the same symptoms as shown on 
previous evaluations (i.e., nightmares, intrusive thoughts, 
social detachment and isolation, avoidance, a low frustration 
threshold, and anger and irritability), but the symptoms 
clearly were shown to have increased in severity.  VA 
examinations, however, simply do not demonstrate symptoms of 
the nature and severity associated with the schedular 
criteria for a 100 percent schedular rating (under either the 
"old" or "new" criteria outlined above).  Total social and 
occupational impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name is simply not shown.  See 38 C.F.R. § 4.130, Code 
9411 (2005).  Significantly also, while the record shows that 
during much of the time period the veteran was unemployed (or 
only sporadically employed), and was apparently homeless, it 
also shows that he was on felony probation for drug 
possession and jailed for theft, both substantially 
contributing to his unemployability and homelessness, and 
both involving misconduct.  

Similarly, from August 1, 1991, to December 17, 1999, a 100 
percent schedular rating was clearly not warranted under the 
criteria for rating mental disorders in effect prior to 
November 7, 1996.  The record is negative (other than in 
showing that the veteran was incarcerated for criminal 
activity) for evidence of virtual isolation in the community 
(while he was apparently homeless, he was able to maintain 
the social contacts necessary to engage in drug 
abuse/purchase illicit drugs).  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior are not 
shown.  While more severe PTSD symptoms were evidenced on VA 
examination in December 1999, the symptoms then were markedly 
more increased in comparison to the severity of symptoms 
described in prior VA examinations and clinical evaluations 
(and a total rating was assigned from that time).  

In short, the veteran's PTSD symptoms from August 1, 1991, to 
December 17, 1999, are not consistent with the schedular 
criteria (either "old" or "new") for the next higher, 100 
percent, rating for PTSD.  The preponderance of the evidence 
is against the claim, and it must be denied.


ORDER

A rating in excess of 50 percent for PTSD prior to August 1, 
1991, is denied.  

A rating in excess of 70 percent for PTSD from August 1, 
1991, to December 17, 1999, is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


